order on this matter, judicial estoppal is not appropriately applied to Michael Hawkins or

Tammy Thompson. Defendants' Motion (Doc. 213) is GRANTED IN PART AND DENIED

IN PART. It is granted as to Bradley Creech, Jason DeGroot, Rodney Eddings, Richard

Gifford, Leslie Griggs, Jason Gunter, and Steven Redmond, who are hereby estopped

and dismissed from this suit. It is denied as to Michael Hawkins and Tammy Thompson.

                                     VI. CONCLUSION

       For the reasons given above, Defendants' Motion for Partial Summary Judgment

on FLSA Claims Based on Statute of Limitations (Doc. 146) is DEFERRED, and the

parties are directed to provide a status report to the Court as to which Opt-In Plaintiffs, if

any, there is a dispute factual dispute whether their FLSA claims are barred by the statute

of limitations no later than January 31, 2020. Defendants' Motion to Modify Certification

Order of the Rule 23 Class (Doc. 154) is DENIED. Defendants' Motion to Decertify FLSA

and Rule 23 Classes (Doc. 156) is DENIED. Defendants' Motion to Dismiss Opt-Ins for

Failing to Appear at Deposition or Participate in Discovery (Doc. 158) is DENIED.

Plaintiffs' counsel is directed to confirm by January 31, 2020 the names of those Opt-In

Plaintiffs who did not appear for scheduled and noticed depositions so that the Court may

issue a Show Cause Order. Defendants' Supplemental Motion for Summary Judgment

on the Claims of Certain Opt-In Plaintiffs Based on Judicial Estoppal (Doc. 213) is

GRANTED IN PART AND DENIED IN PART.

       IT IS SO ORDERED on this 24th day of January,
                                                                             /

                                             /UNIT,


                                                15
